Holman v. Jeep                                                      
















IN THE
TENTH COURT OF APPEALS
 

No. 10-93-081-CV

     BILL HOLMAN,
                                                                                              Appellant
     v.

     ROBERT C. JEEP, ET AL.,
                                                                                              Appellees
 

From the 170th District Court
McLennan County, Texas
Trial Court # 92-3747-4
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      By petition for writ of error Bill Holman appeals a default judgment granted in favor of
Robert C. Jeep, Elisabeth Jeep, and Jeep Recovery Systems, Inc.  A writ of error is available to
a defendant against whom a default judgment has been taken if it is brought (1) within six months
from the signing of the judgment, (2) by a party to the suit, (3) who did not participate in the trial
on the merits, (4) where there is error apparent on the face of the record.
  There are no
presumptions in favor of valid service of citation when a default judgment is attacked by writ of
error.
  Moreover, failure to affirmatively show strict compliance with the Rules of Civil
Procedure relating to service of citation renders any attempted service invalid.

      By an agreed motion to set aside the trial court's judgment, all parties agree that the plaintiffs
failed to serve Holman in strict compliance with the Rules of Civil Procedure.
  Because the
parties do not dispute that the trial court lacked jurisdiction to enter a default judgment against
Holman, we grant the petition for writ of error.  Accordingly, we reverse the trial court's
judgment and remand the cause for trial.
 
                                                                                 BOBBY L. CUMMINGS
                                                                                 Justice

Before Chief Justice Thomas,
          Justice Cummings, and
          Justice Vance
Reversed and remanded
Opinion delivered and filed September 1, 1993
Do not publish